t c memo united_states tax_court fumitake nishi and sachiyo nishi petitioners v commissioner of internal revenue respondent docket no filed date eric william johnson for petitioners beth a nunnink for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined deficiencies in petitioners’ federal_income_tax and sec_6662 accuracy-related_penalties for and years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure after concessions the sole issue for our consideration is whether petitioner wife is entitled to innocent spouse relief for the years in issue pursuant to sec_6015 or f findings_of_fact some of the facts have been stipulated and the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in minnesota when they timely filed their petition petitioners met in japan and married in their daughters were born in and in japan at all relevant times petitioners were married and living in the same household they filed joint federal tax returns for tax years petitioner husband was born in china and petitioner wife was born in japan while in japan petitioner wife attended a university and later worked for a law firm petitioner husband moved to the united_states in petitioner wife and their daughters moved to the united_states in or during the years in issue petitioner husband worked for the tile shop llc tile shop a publicly traded company that provides home tile and decor through retail locations throughout the united_states while working for the tile shop petitioner husband traveled extensively to china and other countries to source materials petitioner husband’s wages from the tile shop ranged between approximately dollar_figure and dollar_figure per year during the years in issue in date the tile shop discovered that petitioner husband had not disclosed a conflict of interest related to his own business interests in china he benefited from business deals with the tile shop’s vendors through his chinese business interests subsequently his employment with the tile shop ended petitioners maintained joint and separate bank accounts petitioner husband deposited his income from the tile shop into his separate bank account and petitioners’ joint checking and savings accounts he deposited the income from his chinese business interests into both his separate chinese and u s bank accounts and petitioners’ joint checking account for example between september and date dollar_figure was deposited into petitioners’ joint checking account some of which was transferred from petitioner husband’s chinese bank accounts petitioner husband handled the family’s financial matters petitioner wife took care of the family home and made household purchases they did not discuss a monthly budget nor have a budget which they followed for household expenses including expenses for their daughters although petitioner wife did not work outside the home once she moved to the united_states she maintained a separate bank account she used her separate bank account petitioners’ joint checking account and petitioners’ joint credit cards to pay for household expenses and family needs at the end of petitioner wife had six certificates of deposit totaling dollar_figure petitioner wife had access to but did not review all the bank statements that she received and she had difficulty understanding details of financial documents because of the language barrier in a total of dollar_figure was deposited into petitioners’ joint checking account according to bank statements for this account petitioners spent approximately dollar_figure on family_expenses during the years in issue for example in date petitioners purchased a new vehicle for dollar_figure and paid for it with a check drawn from their joint checking account in petitioners jointly purchased their house in minnesota for dollar_figure the mortgage on the property was approximately dollar_figure on date petitioner husband paid dollar_figure to satisfy the balance of the mortgage and petitioner wife was aware of this payment petitioner wife was surprised to learn the reason for petitioner husband’s dismissal from the tile shop she temporarily returned to japan with their daughters and contemplated divorce but she returned to the united_states on date petitioner wife withdrew dollar_figure from petitioners’ joint checking account and had a cashier’s check made out to the tile shop in an effort to return money to the tile shop petitioner husband prepared petitioners’ timely filed joint federal tax returns for the years in issue petitioner wife signed each return petitioners’ federal tax_return was signed on date petitioners submitted an amended federal tax_return for on date which was accepted and processed the amended_return included additional income of dollar_figure attributed to earnings_of foreign_corporations their federal tax_return was filed on date petitioner wife signed the amended federal tax_return and the federal tax_return after learning of the reasons for petitioner husband’s dismissal from the tile shop before trial the parties filed a joint stipulation of settled issues agreeing that petitioners had unreported income of dollar_figure dollar_figure and dollar_figure for respectively and that they are liable for sec_6662 accuracy-related_penalties for the years in issue the unreported income was attributable to petitioner husband’s chinese business dealings 1the parties further agreed that petitioners were entitled to a net_operating_loss_carryback of dollar_figure for which is not reflected in the agreed-upon unreported income amounts opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse is jointly and severally liable for the entire tax due for that taxable_year sec_6013 sec_6015 provides a requesting spouse with three alternatives for relief from joint_and_several_liability full or partial relief under subsection b proportionate relief under subsection c or if relief is not available under subsection b or c equitable relief under subsection f except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or she is entitled to sec_6015 relief rule a 119_tc_306 aff’d 101_fedappx_34 6th cir petitioner wife is ineligible to elect relief under sec_6015 because petitioners are still married and continue to live in the same household see sec_6015 sec_6015 to be entitled to relief under sec_6015 the requesting spouse must satisfy all of the following requirements a a joint_return has been made for the taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of the nonrequesting spouse c the requesting spouse did not know and had no reason to know of the understatement when the return was signed d taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for that year’s deficiency in tax attributable to such understatement and e the requesting spouse timely elects relief under sec_6015 sec_6015 see alt v commissioner t c pincite respondent contends that petitioner wife does not meet the requirements of sec_6015 and d respondent argues that petitioner wife is ineligible for relief under sec_6015 because she should have known that their joint federal tax returns understated her husband’s income sec_6015 requires that in signing the return the individual seeking relief did not know and had no reason to know of the understatement a requesting spouse has knowledge or reason to know of an understatement if he or she actually knew of the understatement or if a reasonable person in similar circumstances when he or she signed the return could be expected to know that the return contained an understatement 121_tc_73 sec_1_6015-2 income_tax regs consequently a requesting spouse has a duty_of inquiry with respect to the federal tax_return filed 114_tc_276 abrogated on other grounds by 132_tc_203 the duty_of inquiry is subjective focusing on the individual seeking relief butler v commissioner t c pincite factors to consider are the requesting spouse’s level of education the requesting spouse’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and the culpable spouse’s evasiveness and deceit concerning the couple’s finances id petitioner wife had a duty to inquire given the amount of petitioner husband’s wages in contrast to their spending between september and date dollar_figure was deposited into petitioners’ joint checking account even though petitioner wife testified that she had difficulty understanding financial documents and speaking english she had her own bank account certificates of deposit and authority to write checks for their joint account she further testified that she was capable of understanding bank statements when she opened them during petitioner wife was aware that petitioner husband had paid fully the balance of their mortgage within five years of petitioners’ purchasing their home if she had reviewed the bank statements she would have known that income in addition to her husband’s wages was being deposited and that their spending exceeded his wages petitioners did not discuss a budget and petitioner wife was unaware of any monthly spending limits she used her separate checking account petitioners’ joint checking account and their credit cards to make monthly household and family purchases although petitioners testified that she was frugal in her spending habits a reasonable person in similar circumstances would have inquired how they could afford their yearly household expenses when petitioner wife signed their joint federal tax_return for she had reason to know that petitioner husband had understated his income petitioner wife testified that she did not know about her husband’s chinese business dealings or that he had income from sources other than the tile shop until the end of in date she signed a dollar_figure check to the tile shop more than seven months before she signed petitioners’ joint federal tax_return for she signed their amended federal tax_return after becoming aware of her husband’s chinese business dealings she had knowledge of the unreported income when she signed the federal tax_return and the amended federal tax_return sec_6015 does not protect a spouse who turns a blind eye to facts readily available to her 114_tc_333 we conclude that petitioner wife is not entitled to relief under sec_6015 since she had reason to know of the understatements even if we concluded that petitioner wife did not have knowledge or reason to know of the understatements she would not be eligible for relief under sec_6015 because she does not meet the requirement of sec_6015 the factors that we consider in determining whether it would be inequitable to hold petitioner wife liable for the deficiency in tax attributable to the understatements for purposes of sec_6015 are the same factors that we consider in determining inequity for purposes of sec_6015 see alt v commissioner t c pincite jones v commissioner tcmemo_2010_112 slip op pincite revproc_2013_34 sec_4 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 lists the following nonexclusive factors that the commissioner takes into account when determining whether to grant equitable relief under sec_6015 marital status economic hardship in the case of understatement knowledge or reason to know of the item giving rise to the understatement legal_obligation significant benefit compliance with tax laws and mental or physical health looking at the facts and circumstances we conclude that it would not be inequitable to deny petitioner wife relief we previously concluded that she had reason to know of the understatements the remaining factors are either neutral or weigh against relief marital status is neutral because petitioners are married and live in the same household legal_obligation is similarly neutral because petitioners are not separated or divorced see id sec_4 d i r b pincite petitioner wife provided no evidence of economic hardship or poor mental or physical health petitioner wife benefited from the understatements of income this factor weighs against relief during the years in issue petitioners lived beyond petitioner husband’s tile shop salary income from his chinese business interests allowed petitioners to pay off the mortgage on their home and purchase a new vehicle with cash during we find that petitioner wife did not meet her burden to show that she is entitled to equitable relief see rule a sec_6015 sec_6015 provides an alternative means of relief for a requesting spouse who does not otherwise qualify under sec_6015 or c sec_6015 porter v commissioner t c pincite sec_6015 permits relief from joint_and_several_liability if it would be inequitable to hold the requesting spouse liable for any unpaid tax or any deficiency under section f the secretary may grant equitable relief to a requesting spouse on the basis of the facts and circumstances the commissioner issued revproc_2013_34 supra to provide guidance for determining whether a taxpayer is entitled to equitable relief from joint_and_several_liability while the court may consider the guidance set forth in rev prov supra we are not bound by it our determination ultimately rests on an evaluation of all the facts and circumstances see 136_tc_432 johnson v commissioner tcmemo_2014_240 at revproc_2013_34 supra provides a three-step analysis for evaluating a request for equitable relief the first step consists of seven threshold conditions that must be met id sec_4 i r b pincite respondent concedes that petitioner wife meets the seven threshold conditions the second step of the analysis provides three conditions that must be met to qualify for a streamlined determination of relief under sec_6015 id sec_4 i r b pincite the first condition is that the requesting spouse is no longer married to the nonrequesting spouse id sec_4 since petitioners are still married petitioner wife does not qualify for a streamlined determination a third step is available if the requesting spouse satisfies the threshold conditions but fails to satisfy the conditions for a streamlined determination a requesting spouse may still be eligible for equitable relief under sec_6015 if taking into account all of the facts and circumstances it would be inequitable to hold the requesting spouse liable for the unpaid tax or deficiency id sec_4 i r b pincite we previously considered the factors that respondent considered when taking into account whether to grant equitable relief in our analysis of sec_6015 and held there that petitioner wife is not entitled to equitable relief for the same reasons petitioner wife is not entitled to equitable relief pursuant to sec_6015 we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
